Citation Nr: 0412576	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  00-14 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disability, 
to include degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Sheila F. Campbell, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1970 to June 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which determined that new and 
material evidence had not been submitted to reopen the 
veteran's claims of entitlement to service connection for a 
back disability and PTSD, and also denied entitlement to 
service connection for a nervous disability.  The veteran 
subsequently perfected this appeal.

In April 2002, the Board determined that new and material 
evidence sufficient to reopen the veteran's claims had been 
submitted.  Pursuant to 38 C.F.R. § 19.9(a)(2) (2002), the 
Board undertook additional development on the issues of 
entitlement to service connection for a psychiatric 
disability, to include PTSD, and for a back disability.  

In November 2002, the veteran submitted correspondence to the 
RO wherein he requested to amend his claim to include 
entitlement to service connection for diabetes.  He also 
requested a total disability rating and special monthly 
compensation (SMC) for loss or loss of use of both lower 
extremities.  At this time, the Board refers these claims to 
the RO for the appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  



REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003). 

As indicated, the Board undertook additional development of 
the veteran's service connection claims.  The veteran was 
provided a VA joints examination and a VA psychiatric 
examination in June 2002.  Addendums to the psychiatric 
examination were subsequently received in June and October 
2002.

Since undertaking the additional development, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R. § 19.9(a)(2) (which allowed 
the Board to undertake the action necessary for a proper 
appellate decision) because, in conjunction with the amended 
rule codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver.  See Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Consequently, the Board no longer has the authority to decide 
claims based on the new evidence that it develops or obtains 
without obtaining a waiver from the appellant of his or her 
right to have the new evidence initially considered by the 
RO.  No such waiver is of record in this case.  The result is 
that the RO must review the evidence developed by the Board 
and adjudicate the claim considering the newly obtained 
evidence, as well as evidence previously of record.  

Additionally, in November 2002, the veteran reported that 
there had been several significant changes in his health and 
he requested that VA obtain additional medical records.  On 
review of the claims folder, the most recent clinical records 
from the VA medical center (VAMC) in Little Rock are from May 
2000.  

Accordingly, this case is REMANDED as follows:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  

2.  The RO should obtain the veteran's 
complete medical records (inpatient and 
outpatient) from the VAMC Little Rock for 
the period from May 2000 to the present.  
All records obtained should be associated 
with the claims folder.

3.  Upon completion of the foregoing 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the veteran's claims 
of entitlement to service connection for 
a psychiatric disability, to include 
PTSD; and for a back disability, to 
include degenerative disc disease of the 
lumbar spine.  Such readjudication should 
take into consideration all evidence of 
record, including the evidence obtained 
by the Board (June 2002 VA examinations 
and subsequent addendum).  If the 
benefits sought on appeal remain denied, 
the veteran and his representative, if 
any, should be provided a supplemental 
statement of the case (SSOC) and provided 
an appropriate period of time for 
response.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




